Appeal (by permission of this court) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated January 31, 1969 (sub norn. People v. Lipinski), in a proceeding under section 210 of the Mental Hygiene Law for civil certification of petitioner, as a narcotic addict, to respondent’s care and custody. Prior to the proceeding petitioner had been charged with a misdemeanor and, upon a medical examination under section 207 of the Mental Hygiene Law, had been certified by the examining physician as such addict. The order of the Appellate Term dismissed petitioner’s appeal to that court from an order of the District Court, Nassau County, entered November 15, 1967, certifying him as a narcotic addict to respondent’s care and custody. Appeal dismissed, without costs. In view of the fact that the District Court’s order of certification has recently been vacated by an order of the Supreme Court, Sullivan County, dated October 3, 1968, in a habeas corpus proceeding (People ex rel. Lipinski v. Morrow), the issues raised herein have become moot. Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.